Citation Nr: 0334887	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to July 15, 1964 for a 
grant of service connection for postoperative herniated 
nucleus pulposus (HNP).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from November 1951 to 
January 1952 and from August 1953 to July 1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claim 
of entitlement to earlier effective date for service 
connection for HNP.
 
Although the veteran indicated in his November 2002 
substantive appeal that he desired to appear at a personal 
hearing before a Veterans law Judge at the RO, he noted in a 
statement accompanying the appeal that he could not appear at 
the RO in Chicago or at the Board in Washington, D.C.  
Rather, he desired a hearing at the VA outpatient clinic in 
Peoria, Illinois.  A letter was sent to the veteran in 
December 2002 informing him that technology was not available 
to conduct hearings at locations other than ROs.  Since a 
hearing could not be held at the Peoria outpatient clinic, 
the letter went on to note that the veteran's file would be 
sent to the Board for adjudication.  See 38 C.F.R. § 20.705 
(2003) [where hearings are conducted].  The veteran did not 
respond to the December 2002 VA letter or otherwise indicate 
that he was still interested in attending a hearing at the 
RO.  Under these circumstances, the Board considers the 
veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the veteran's claim.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1951 to 
January 1952 and from August 1953 to July 1962.

2.  The veteran filed a claim of entitlement to service 
connection for back disability on July 15, 1964; service 
connection was granted for postoperative HNP effective from 
that date.

3.  There is no objective evidence of record showing the 
existence of a claim for service connection for postoperative 
HNP submitted by or on behalf of the veteran prior to July 
15, 1964.


CONCLUSION OF LAW

The claim for an effective date prior to July 15, 1964 for 
the grant of service connection for postoperative HNP is 
legally insufficient.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date prior to 
July 15, 1964 for entitlement to service connection for 
postoperative HNP.  In essence, he contends that because he 
filed a claim on the day of discharge in 1962 with the County 
Clerk in Rutherfordton, North Carolina, service connection 
for postoperative HNP should be effective on July 10, 1962, 
the day following his discharge from military service. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, in 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  As will be discussed 
later in this decision, the Board finds that such is the case 
here.  Therefore, based on the Court's decision in Manning, 
the Board concludes that the veteran's claim is not subject 
to the provisions of the VCAA.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
case, the veteran has been accorded ample opportunity to 
present evidence and argument on this matter.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran was notified of the pertinent 
law and regulations in the October 2002 Statement of the 
Case.  The veteran has been given ample notice of the kind of 
evidence which should be submitted in support of this claim.  
There is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
claim of entitlement to an effective date prior to July 15, 
1964 for service connection for postoperative HNP. The Board 
accordingly sees no necessity for additional evidentiary 
development in this case.



Pertinent Law and Regulations

Effective dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2003).

Claims for VA benefits - regulation in effect prior to 
December 1, 1962

A properly completed and executed VA Form 8-526, upon receipt 
by the Veterans Administration, constitutes an application 
for compensation benefits and will be adjudicated under the 
applicable laws.  38 C.F.R. § 3.26 (1961).

Claims for VA benefits - regulation effective December 1, 
1962

A "claim" is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2003).  The "date of 
receipt" shall be the date on which a claim, information or 
evidence was received in the VA, except as to specific 
provisions for claims or evidence received in the State 
Department, Social Security Administration, or Department of 
Defense.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2003).

Factual Background

The veteran separated from his second period of active duty 
on July 9, 1962.  Nothing further appears in the file until 
the veteran filed a claim for VA compensation (VA Form 21-
526), with supporting documentation, on July 15, 1964.  In a 
November 1964 rating decision, the RO in Roanoke, Virginia 
granted service connection for postoperative HNP, effective 
from July 15, 1964.

Analysis

The veteran contended in his April 2002 notice of 
disagreement that an effective date of July 10, 1962 is 
warranted for the grant of entitlement to service connection 
for postoperative HNP because he filed a claim with a County 
Clerk in July or August 1962.  He contended in his November 
2002 substantive appeal that VA should use the law in effect 
at the time of discharge, rather than the "modern laws".  
He further stated that he thought that much of his VA claims 
file was missing, although he gave no basis for that belief, 
nor did he contend that the allegedly missing records 
included a claim for VA benefits prior to July 15, 1964.  

With respect to the veteran's contention that "modern laws" 
not be used, the versions of the law in effect prior to and 
after December 1, 1962 have been set forth above.  The 
earlier version has been considered but it does not avail the 
veteran.  Although the VA law and regulations currently in 
effect includes definitions of "claim" and "date of 
receipt" that did not become effective until December 1, 
1962, the law in effect prior to December 1962 is consistent 
with the current law.  Both before and after December 1962, a 
claim for benefits required a written communication that is 
received by VA, or, in certain circumstances not applicable 
here, received by an agency of the federal government such as 
the Social Security Administration, State Department or 
Department of Defense.  

In this case, there is no evidence on file of any written 
communication received from or on behalf of the veteran 
indicating a desire to apply for VA compensation benefits 
between his discharge from service on July 9, 1962 and the 
date the claim was received on July 15, 1964.  See 38 C.F.R. 
§ 3.155 (2003).   Under the operative law and regulations, 
the effective date is July 15, 1964, the date the initial 
claim was received, since the claim was received over one 
year after the veteran left service in July 1962.  See 
38 C.F.R. § 3.400(b) (2003).  

Although the veteran has contended that much of his VA file 
is missing, he has not provided any objective evidence to 
support that contention and he does not appear to claim that 
missing records include an application for VA compensation 
filed at an appropriate VA office prior to July 15, 1964.  
Indeed, the veteran himself stated in a letter dated in 
February 2002 that July 1964 "was the date the first claim 
was made."  

The contentions of the veteran, although unclear, may 
possibly be interpreted as indicating that he filed a claim 
for VA benefits with a county official in 1962 and that the 
claim somehow should have become part of his VA claims folder 
but did not.  The presumption of administrative regularity 
comes into play here. "The presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
[quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926].  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case. The Court specifically held that a statement 
such as the veteran's, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations. In 
short, there is no objective evidence of records destruction 
the presumption of administrative regularity applies and the 
Board discounts the veteran's statements as to purportedly 
missing evidence.

In short, there is no evidence in the record, prior to the 
formal claim received by the RO on July 15, 1964, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought," 
[i.e., compensation for a back disability], as required by § 
3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993); 
see also KL v. Brown, 5 Vet. App. 205, 208 (1993).

With respect to the veteran's contention that he filed an 
application for VA benefits with the County Clerk in 
Rutherfordton, North Carolina shortly after he left service 
in 1962, the Board notes that filing a claim with a state or 
local entity not part of VA does not conform to the legal 
requirements noted above.  See also 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to present a claim for 
benefits under laws administered by VA].  In any event, there 
is no objective evidence of this episode.  The Board notes, 
however, that there is in fact a letter in the file from a 
District Officer of the North Carolina Veterans Commission 
located in Morganton, North Carolina.  The Board takes 
judicial notice that Morganton is located approximately 30 
miles from Rutherfordton.  However, this letter is dated 
September 5, 1952, shortly after the veteran's first period 
of service, and it involved the veteran's application for a 
program of education and training.  It may be that the 
veteran's memory has become dimmed with time and he has 
confused the date and reason for his contact with a local 
service officer.    

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  
Cf. Fed. R. Civ. P. 12 (b) (6) ("failure to state a claim 
upon which relief can be granted").  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In this case, the law dictates that 
the effective date of service connection for postoperative 
HNP is the date of filing of the veteran's initial claim, 
July 15, 1964.

In summary, for the reasons and bases expressed above, the 
Board concludes, based on the applicable law and regulations, 
that an effective date prior to July 15, 1964 cannot be 
assigned for service connection for postoperative HNP.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to July 15, 1964 for 
service connection for postoperative HNP is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



